Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The amendment filed on March 09, 2021 has been received and made of record. In response to Non-Final Office Action on February 19, 2021, applicants amended independent claim 6 and maintained dependent claims 7-10. Claims 1-5 have been cancelled after the Non-Final Office Action. NO claim has been added as new claim. Therefore, claims 6-10 are pending for consideration.

Allowable Subject Matter

3. 	Claims 6-10 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claim 6: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “---, a data voltage inputted to the pixel electrode of the same size corresponding to the touch electrode with a larger area is smaller than a data voltage inputted to the pixel electrode of the same size corresponding to the touch electrode with a small area to compensate difference in resistance loadings between the touch electrodes with different areas for reducing display chromatic aberration between the different areas corresponding to the touch electrodes of different areas for the touch display panel having the indentation enclosed by the second sub-electrode layer and the two third sub-electrode layers(fig.3, Para 50-55 in Specification submitted on November 15, 2018)” with all other limitations cited in claim 6.


Claims 7-10 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

56Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 8:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
March 26, 2021